       Case 1:20-cv-04913-PGG-SN Document 41 Filed 03/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 MARCY ALTMAN-GUBERNIKOFF and
 GEORGE GUBERNIKOFF, M.D.,
                            Plaintiffs,
              - against -                                            ORDER
 ALAN GARELY, M.D., MOUNT SINAI                                20 Civ. 4913 (PGG)
 SOUTH NASSAU f/k/a SOUTH NASSAU
 COMMUNITIES HOSPITAL, JOHN DOE,
 M.D., AMERICAN MEDICAL SYSTEMS,
 AMERICAN MEDICAL SYSTEMS
 HOLDINGS, INC., ENDO
 PHARMACEUTICALS, INC., ENDO
 PHARMACEUTICALS HOLDINGS, INC.,
 and ENDO HEALTH SOLUTIONS, INC.,
                            Defendants.

PAUL G. GARDEPHE, U.S.D.J.:

               Defendants American Medical Systems, Dr. Alan Garely, and Mount Sinai South

Nassau have filed pre-motion letters seeking permission to move to dismiss. (Dkt. Nos. 14, 16,

17) As discussed in this Court’s Order denying Plaintiffs’ remand motion (Dkt. No. 40), the

Complaint is deficient in several respects. Plaintiffs may file an Amended Complaint addressing

the deficiencies. Any Amended Complaint will be filed by March 26, 2021.

               If no Amended Complaint is filed by March 26, 2021, the Court will set a briefing

schedule concerning Defendants’ proposed motions to dismiss. In the event that an Amended

Complaint is filed by March 26, 2021, Defendants will – by April 2, 2021 – submit letters

stating whether they wish to renew their applications to file motions to dismiss.

Defendants’ letters should include a proposed briefing schedule that has been discussed with
       Case 1:20-cv-04913-PGG-SN Document 41 Filed 03/19/21 Page 2 of 2




Plaintiffs’ counsel.

Dated: New York, New York
       March 19, 2021




                                      2
